Appeal by the defendant from a judgment of the Supreme Court, Orange County (Charde, J.), rendered June 20, 1985, convicting him of two counts of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court’s ruling that the prosecutor could cross-examine the defendant about a 1976 robbery conviction was not an abuse of discretion. The act of robbery is probative on the issue of credibility (see, People v Sandoval, 34 NY2d 371; People v Smalls, 128 AD2d 907).
Further, we find no merit in the defendant’s contention that the prosecutor’s conduct and the trial court’s rulings in response to that conduct deprived him of a fair trial. The court’s *284instructions to the jury were sufficient to eliminate any possible prejudice to the defendant.
Upon the exercise of our factual review power, we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). The court did not abuse its discretion in imposing the maximum sentence upon the defendant as a second felony offender. Mangano, J. P., Niehoff, Sullivan and Harwood, JJ., concur.